UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-186069 LOLLIPOP CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15ay St. #81704 Beaverton, Oregon 97006-6018 97006-6018 (Address of principal executive offices) (Zip Code) (855) 222-1114 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: N/A N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Shares of Common Stock, $0.0001 par value Title of Class Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $39,357 based upon the price of our common stock as sold by us pursuant to our registration statement on Form S-1, which was $0.25 per share. Shares of common stock held by each officer and director and by each person or group who owns 10% or more of them outstanding common stock amounting to 875,000 shares have been excluded in that such persons or groups may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 19, 2014, there were 1,032,428 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred to in Part IV. TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 8 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9B. Other Information 17 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence. 21 Item 14. Principal Accounting Fees and Services 22 PART IV Item 15. Exhibits, Financial Statement Schedules 23 SIGNATURES 24 2 FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks set out in the section hereof entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · risks related to our ability to continue as a going concern; · the uncertainty of profitability based upon our history of losses; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our planned development of sports nutritional supplements; · risks related to our ability to continue to fund research and development costs; · risks related to conducting business internationally; · risks related to our ability to successfully develop our commercial products, · risks related to tax assessments; and · other risks and uncertainties related to our prospects, properties, and business strategy. The above list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other risks described in this report should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the forward-looking statements are made, and we undertake no obligation to update forward-looking statements should these beliefs, estimates, and opinions or other circumstances change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these forward-looking statements to actual results. Our financial statements are stated in United States dollars (“US$”) and are prepared in accordance with United States generally accepted accounting principles (“GAAP”). In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the shares of our common stock. As used in this Annual Report, the terms "we," "us," "our," "Lollipop," and “Issuer” mean Lollipop Corporation unless the context clearly requires otherwise. 3 PART I ITEM 1. BUSINESS Lollipop Corporation (“LPC”) was incorporated under the laws of the state of Delaware on November 17, 2011, and established a fiscal year end of December 31. The objective of this corporation is to distribute sports nutritional supplements, especially in ring form capable of being worn during exercise, being distributed initially in Israel. Executive Summary Our Company believes that the search for a healthier life is linked directly to an active lifestyle and to improvements in our eating habits and how we choose to supplement our diet. This seems to be a concern in the minds of many individuals who are also trying to live an active healthy life style, including those participating in sporting events such as triathlons and marathons. LPC believes that the concept behind our sports nutritional supplements is aligned with healthy lifestyle concerns as we assist athletes whilst in the midst of their exercise or competition. The market for sports nutritional supplements has been growing year over year, and is a flourishing market. For example, in the United States, research released in 2008 revealed that consumers are increasingly incorporating sports nutritional supplements into their lifestyles. We intend to create a fully functional website (www.lollipopsports.com) with updates as to health events to occur in Israel and in other territories as a way to attract individuals who also will choose to purchase our sports nutritional supplements. We have secured the web domain and the current website is a template of what we expect to further develop. The website is still under construction. Therefore we expect to generate revenue by selling our sports nutritional supplements: ● at local sporting events; ● through health stores, candy sports, kiosks; athletic equipment stores, shoe stores; ● and through our website. We believe that Lollipop Corporation will also attract individuals who are seeking nutrients during the course of their exercise and athletes who need a help to be on track for their special nutritional and dietary requirements. We do not plan to manufacture out sports nutritional supplements directly, but rather to have as yet unidentified third party suppliers from the Far-East and local partners at the point of distribution to deliver directly to our customers. We plan on establishing a commission based policy for each supplier/partner. We expect that our suppliers will be able to deliver the sports nutritional products to our clients using their existing structure. If one or all of our suppliers can’t provide delivery service, we would have to hire a third party delivery company and, in this case, we would charge a delivery fee to our clients. In order to keep the delivery cost down, we intend to seek for several clients who live in the same area, so, more deliveries would be made at each time. Initially we intend to hire a freelance athlete and a known sports internet site to hand out free samples of our sports nutritional supplements at sporting events held in public locations.Initially, we intended to pay the athlete mostly through the free use of our product, uniform and payment when he or she appears at tournaments or other events at which we have a sales booth or promotional activities. We intend to do this atmajor soccer, basketball and other sporting events, running events and other public sports events, includingin the large metropolitan areas of Tel-Aviv and Haifa. We expect to also achieve some free “editorial” media coverage as these matches and the crowd is often covered by the evening news. We do not anticipate targeting high profile athletes. 4 Distribution to Stores We plan to hire a yet undetermined distribution company to be responsible for distributing this product to retail chains. Our President will make the introduction into the retail chains by calling on the buyers of these establishments. All distribution and collection of monies will be done by the distributors we plan to hire in the future. Our product will have an additional 15% fee added on to it in order to cover the costs of thedistributor. We intend to establish a direct sales channel with Eden Teva Markets which is a chain of health food stores in addition to the major food chain stores such as Supersol, Blue Square, and others. At the time of this Registration Statement, however, we have conducted no discussions or negotiations present with any potential retail distributor. We intend to offer them to sell our sports nutritional supplements and place the product on their shelves. Here too we intend to have students handing out tasters to passing customers, thereby explaining the benefits of what we are selling. Market Analysis It is our belief that the sports nutrition industry has reached a stage where the focus needs to be on acquiring new consumers while retaining existing ones. With new sports nutritional products and variants being launched frequently, brands are fighting for both shelf space and consumer attention. The wide range of choices in terms of flavor, form, size, and price is encouraging consumers to shift from product to product, trying out tastes and other benefits. As a result, most participants in the sports/fitness nutrition industry - with the exception of the top ten companies, which have strong product profiles - find themselves struggling to retain customer loyalty. Developing stronger brands with distinct identities and clear-cut positioning holds the key to overcome this challenge. Better Taste Profile Increases Product Appeal for Mainstream Consumers "In the last three years, the single most important factor driving the growth of the sports nutrition industry has been taste," says analyst of sports nutrition market. With an increasing number of mainstream consumers adopting sports nutritional products as a means of healthy living, the taste factor will remain important for some more time to come. Our management understands that functional benefits alone are not enough - the reason most sports nutrition products fail to attract mainstream consumers is their weak taste profile. Focused R&D efforts on this area, has resulted in an explosion of flavors - each product category from top manufacturers has at least three to four flavor variants. As the market tries to draw more mainstream consumers, the importance of taste and texture profiles is expected to increase further. We believe that a sports nutrition supplement in the form of a lollipop or other easily ingestible “candy”form (collectively referred to as a “sports nutritional supplement”) while taking part in an athletic activity will add flavor to such participation. Ever Increasing Awareness Levels Draw Health Conscious People Towards Sports Nutrition One of the key factors influencing the demand for sports nutrition products is the awareness level of the potential consumer, which is usually bolstered by books, magazines, and other media. Increasing health consciousness and focus on issues such as obesity-related deaths and the adverse effects of eating wrong foods is steering people toward healthy lifestyles. The average consumer now feels that regular diets do not provide them with all the essential nutrients they need - something sports nutrition products can do. Accordingly, manufacturers are also promoting sports nutrition products as health foods, which have an effect on physical appearance as well as performance. Management feels that there is a large potential growth in the development of online sales of sports nutritional supplements, particularly those which can be consumed during activity manufactured with key vitamins. Lollipop Corporation intends to penetrate this market using a strategy of attracting customers to buy its sports nutritional supplements by explaining the health and athletic benefits of an sports nutritional supplement. We have no arrangements in place with any of the companies identified as sports nutritional supplement suppliers. 5 Description of our Product Our business will be based on the development of the website www.lollipopsports.com, from which we expect to attract customers who are interested in purchasing sports nutritional supplements which will be available in ring and sucking candy form for consumption, during or after their training or participation in sporting events. Competitive Advantages Currently, we are not offering any services or selling any product in our website as we are still in the development stage of our company. Our main competitor is a local Israeli based company, On Target Sports founded in 2005 that has focused on importing and marketing specialty equipment/gear and nutrition for endurance athletes, in order to help them reach their goal. Their wholesale chain covers the entire country with over 100 stores: Bike, professional running, triathlon, fitness clubs, health and nutrition. In addition to traditional stores, their distribution network includes kiosks and booths at major sports events year round, in order to showcase its sports nutritional products and to meet its customers' needs. We intend to sell our sports nutritional products in these markets and believe that our main advantage will be our ability to cooperate with other food distributors and work within their networks as an additional source of endurance products. We expect to have a significant distinction from our competition due to our business model, where we plan to offer different sports nutritional products from those available on our competitors’ websites such as: ● Forums for the users of our product that are open to all endurance athletes and not driven by specific teams or clubs; ● Updates as to which events will be sponsored by us as well as tips for such event; ● Comparisons among different sports nutritional products even if these products are distributed by competitors. Marketing Since we are initially targeting the market segmentto ages18 to 50, we believe that in addition to advertising at triathlon, running and other sports events, the internet will play an important marketing vehicle to get Lollipop Corporation known. Bearing this in mind, our plan consists of: Facebook (www.facebook.com): by creating a profile for Lollipop Corporation, we expect to join a community interested in sports nutritional supplements and products. In this way, we can make our business known and attract more potential users to our services. Twitter (www.twitter.com): by posting information about sports nutritional supplements and products and our product benefits while exercising or training, we intend to promote our business and attract more users to our website. Also, by encouraging our users to post opinions and suggestions about our sports nutritional supplement we expect to raise interest to our business. Also we plan to advertise on the website products and services related to weekend sports events and to participate in expositions and forums. 6 Intellectual Property We intend, in due course, subject to legal advice, to apply for trademark protection and/or copyright protection in Israel and other jurisdictions. We intend to aggressively assert our rights trademark and copyright laws to protect our intellectual property, including product design, product research and concepts and recognized trademarks. These rights are protected through the acquisition of trademark registrations, the maintenance of copyrights, and, where appropriate, litigation against those who are, in our opinion, infringing these rights. While there can be no assurance that registered trademarks and copyrights will protect our proprietary information, we intend to assert our intellectual property rights against any infringer. Although any assertion of our rights can result in a substantial cost to, and diversion of effort by, our Company, management believes that the protection of our intellectual property rights is a key component of our operating strategy. Regulatory Matters We are unaware of and do not anticipate having to expend significant resources to comply with any governmental regulations. However, we still need to verify certifications and possible government approvals needed to execute our business. We are subject to the laws and regulations of those jurisdictions in which we plan to sell our product, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the development and operation of our business is not subject to special regulatory and/or supervisory requirements. Employees and Employment Agreements As the date of this prospectus, LPC has no paid staff. Mr. Fromer is the President, CEO and Chairman of the Company. Mr. Fromer is employed elsewhere and has the flexibility to work on LPC up to 15 hours per week. He is prepared to devote more time to our operations as may be required. He is not being paid at present. Ms. Dahan-Asulin is the Secretary of the Company. Ms. Dahan-Asulin is employed elsewhere and has the flexibility to work on LPC up to 15 hours per week. She is prepared to devote more time to our operations as may be required. She is not being paid at present. There are no employment agreements in existence. The Company presently does not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, the Company may adopt plans in the future. Management does not plan to hire additional employees at this time. Our Officers and Directors will be responsible for the initial servicing. When the Company raises enough funds and resumes the work on its current Internet website template (www.lollipopsports.com), it will hire an independent consultant for the further development and finalization of the site. The Company also intends to hire sales representatives initially on a commission only basis to keep administrative overhead to a minimum. Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws. 7 ITEM 1A. RISK FACTORS In addition to the other information in this Annual Report on Form 10-K and the risk factors set forth in our Registration Statement that went effective on April 10, 2013, stockholders or prospective investors should carefully consider the following risk factors: IF A MARKET FOR OUR COMMON STOCK DOES NOT DEVELOP, SHAREHOLDERS MAY BE UNABLE TO SELL THEIR SHARES A market for our common stock may never develop. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board however, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize. If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. BECAUSE OUR AUDITORS HAVE ISSUED A GOING CONCERN OPINION REGARDING OUR COMPANY, THERE IS A RISK ASSOCIATED WITH INVESTING IN OUR BUSINESS Our auditors have issued a going concern opinion regarding our Company, as we do not have material assets, nor do we have operations or a source of revenue sufficient to cover our operation costs. The Company has a net operating loss accumulated since inception (November 17, 2011) through December 31, 2013. The Company will be dependent upon the raising of additional capital through placement of our common stock in order to implement its business operations, or merge with an operating company. There is no assurance that the Company will be successful in either situation in order to continue as a going concern. The Officers and Directors have not committed to advancing certain operating costs of the Company. The ability of the Company to continue is dependent on raising capital to fund its business plan and ultimately to attain profitable operations. Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amount and classification of liabilities that might cause results from this uncertainty. We reserve the right to seek additional funds through private placements of our common stock and/or through debt financing. Our ability to raise additional financing is unknown. We do not have any formal commitments or arrangements for the advancement or loan of funds. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. As a result, there is an increased risk that you could lose the entire amount of your investment in our company. THE COMPANY’S MANAGEMENT COULD ISSUE ADDITIONAL SHARES, SINCE THE COMPANY HAS 180,000,, DILLUTING THE CURRENT SHARE HOLDERS’ EQUITY The company has 180,000,000 authorized shares, of which only 1,032,428 are currently issued and outstanding. The company’s management could, without the consent of the existing shareholders, issue substantially more shares, causing a large dilution in the equity position of the company’s current shareholders. Additionally, large share issuances would generally have a negative impact on the company’s share price. It is possible that, due to additional share issuance, you could lose a substantial amount, or all, of your investment. 8 IN THE EVENT THAT OUR SHARES ARE TRADED, THEY MAY TRADE UNDER $5.00 PER SHARE AND THUS WILL BE A PENNY STOCK. TRADING IN PENNY STOCKS HAS MANY RESTRICTIONS AND THESE RESTRICTIONS COULD SEVERLY AFFECT THE PRICE AND LIQUIDITY OF OUR SHARES In the event that our shares are traded, and our stock trades below $5.00 per share, our stock would be known as a “penny stock”, which is subject to various regulations involving disclosures to be given to you prior to the purchase of any penny stock. The U.S. Securities and Exchange Commission (the “SEC”) has adopted regulations which generally define a “penny stock” to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Depending on market fluctuations, our common stock could be considered to be a “penny stock”. A penny stock is subject to rules that impose additional sales practice requirements on broker/dealers who sell these securities to persons other than established customers and accredited investors. For transactions covered by these rules, the broker/dealer must make a special suitability determination for the purchase of these securities. In addition, he must receive the purchaser’s written consent to the transaction prior to the purchase. He must also provide certain written disclosures to the purchaser. Consequently, the “penny stock” rules may restrict the ability of broker/dealers to sell our securities, and may negatively affect the ability of holders of shares of our common stock to resell them. These disclosures require you to acknowledge that you understand the risks associated with buying penny stocks and that you can absorb the loss of your entire investment. Penny stocks are low priced securities that do not have a very high trading volume. Consequently, the price of the stock is often volatile and you may not be able to buy or sell the stock when you want to. SINCE OUR OFFICERS AND DIRECTORS CURRENTLY OWN 84% OF THE OUTSTANDING COMMON STOCK, INVESTORS MAY FIND THAT THEIR DECISIONS ARE CONTRARY TO THEIR INTERESTS Our Officers and Directors, own 84% of the outstanding shares. Accordingly, they will have full control in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of our assets, the interests of our officers and directors may still differ from the interests of the other stockholders. Accordingly, no person should purchase our shares unless willing to entrust all aspects of management to the Officers and Directors, or their successors. Potential purchasers of our shares must carefully evaluate the personal experience and business abilities of our management. SINCE WE ARE A DEVELOPMENT STAGE COMPANY, WE DO NOT ANTICIPATE PAYING DIVIDENDS IN THE FORSEEABLE FUTURE AND AS SUCH OUR STOCKHOLDERS WILL NOT BE ABLE TO RECEIVE A RETURN ON THEIR INVESTMENT UNLESS THEY SELL THEIR SHARES OF COMMON STOCK We do not anticipate paying dividends on our common stock in the near future, but plan rather to retain earnings, if any, for growth and expansion of our business. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. There is no assurance that stockholders will be able to sell shares when desired. SINCE WE ARE A NEW COMPANY AND LACK AN OPERATING HISTORY, WE FACE A HIGH RISK OF BUSINESS FAILURE WHICH WOULD RESULT IN THE LOSS OF YOUR INVESTMENT We are a development stage company formed recently to carry out the activities described in this prospectus and thus has only a limited operating history upon which an evaluation of its prospects can be made. We were incorporated on November 17, 2011 and to date we have been involved primarily in the creation of our business plan and we have transacted no business operations. Thus, there is no internal or industry-based historical financial data upon which to estimate the company’s planned operating expenses. The company expects that its results of operations may also fluctuate significantly in the future as a result of a variety of market factors, including, among others, the dominance of other companies offering similar sports nutritional products, the entry of new competitors into the sports nutritional supplements, our ability to attract, retain and motivate qualified personnel, the initiation, renewal or expiration of our customer base, pricing changes by the company or its competitors, specific economic conditions in the nutritional sports market and general economic conditions. Accordingly, our future sales and operating results are difficult to forecast. 9 BECAUSE WE ARE SMALL AND DO NOT HAVE MUCH CAPITAL, OUR MARKETING CAMPAIGN AND SALES STRATEGY MAY NOT BE ENOUGH TO ATTRACT SUFFICIENT CLIENTS AND PARTNERS TO OPERATE PROFITABLY. IF WE DO NOT MAKE A PROFIT, WE MAY HAVE TO SUSPEND OR CEASE OPERATIONS Due to the fact we are small and do not have much capital, we must limit our marketing and sales activities and may not be able to make our portfolio of sports nutritional products known to potential customers and partners. Because we will be limiting our marketing and sales activities, we may not be able to attract enough customers and partners to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations. AS THE COMPANY’S OFFICERS AND DIRECTORS HAVE OTHER OUTSIDE BUSINESS ACTIVITIES, THEY MAY NOT BE IN A POSITION TO DEVOTE A MAJORITY OF THEIR TIME TO THE COMPANY, WHICH MAY RESULT IN PERIODIC INTERRUPTIONS OR BUSINESS FAILURE Mr. Yisrael Meir Fromer is our President and is a director. Ms. Malka Dahan-Asulin is our Secretary and is a Director. Both Mr. Fromer and Ms. Dahan-Asulin have other business interests and each currently devotes approximately 10-15 hours per week to our operations. Our operations may be sporadic and occur at times which are not convenient to either Mr. Fromer or Ms. Dahan-Asulin, which may result in periodic interruptions or suspensions of our business plan. If the demands of the Company’s business require the full business time of ourOfficers and Directors, they are prepared to adjust their timetables to devote more time to the Company’s business. However, they may not be able to devote sufficient time to the management of the Company’s business, which may result in periodic interruptions in implementing the Company’s plans in a timely manner. Such delays could have a significant negative effect on the success of the business. KEY MANAGEMENT PERSONNEL MAY LEAVE THE COMPANY WHICH COULD ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO CONTINUE OPERATIONS The Company is entirely dependent on the efforts of its Officers and Directors. The departure of one or both orthe loss of any other key personnel in the future could have a material adverse effect on the business. There is no guarantee that replacement personnel, if any, will help the Company to operate profitably. The Company does not maintain key person life insurance on its Officers and Directors. IT MAY BE IMPOSSIBLE TO HIRE ADDITIONAL EXPERIENCED PROFESSIONALS, IF NECESSARY, AND WE MAY HAVE TO SUSPEND OR CEASE OPERATIONS Since our management does not have prior experience in the selling of sports nutritional productsfor the sports nutritional market, we may need to hire additional experienced personnel to assist us with the operations. If we need the additional experienced personnel and we cannot hire them, we could fail in our plan of operations and have to suspend operations or cease them entirely. Moreover, as planned, we anticipate the need of contracting nutritionists to help us in the development of sports nutritional supplements and information concerning the distribution of such sports nutritional products, as our Officers and Directors have limited experience in this field. If we do not succeed in finding, contracting or retaining skilled nutritionists and sports enthusiasts, an important part of our business will be affected, which may lead to the suspension of our operation or the cession of it completely. SINCE OUR OFFICERS AND DIRECTORS RESIDE IN ISRAEL, THE COMPANY MAY FACE SOME DIFFICULTIES DEVELOPING ITS IMPORTING BUSINESS Since our management’s residence is in the city of Jerusalem, in Israel, their ability to develop relationships with foreign manufactures of sports nutritional products is limited. Due to this fact, all the contact with our possible suppliers and partners will not be in person and that can negatively affect the results of a partnership or business negotiation. If we cannot establish the proper relationship with our possible suppliers and partners, our business will fail, resulting in the total loss of our shareholders investments. 10 WE MAY NOT BE ABLE TO FIND SUITABLE SUPPLIERS AND CLOSE PARTNERSHIPS REQUIRED FOR OUR BUSINESS TO WORK. An important part of our business concept and of revenue generation will rely on our ability to select and retain sports nutritional supplement suppliers. If we are unable to find suitable suppliers and we do not have the ability to have profitable partnerships with them, our operation would be affected. Therefore, our operation, revenue and financial success could be severely affected, resulting in the suspension of our operation or the cession of it completely. BECAUSE OUR MANAGEMENT IS INEXPERIENCED IN OPERATING A SPORTS NUTRITION DISTRIBUTION NETWORK, OUR BUSINESS PLAN MAY FAIL Our management does not have any specific training in running a business for distributing andfor selling sports nutritional products. With no direct training or experience in this area, our management may not be fully aware of many of the specific requirements related to working within this industry. As a result, our management may lack certain skills that are advantageous in managing our company. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management’s lack of experience in this industry. THE COMPANY CURRENTLY HAS NO SPORTS NUTRITIONAL PRODUCTS. WHEN WE DO HAVE SPORTS NUTRITIONAL PRODUCTS OUR NAME WILL HAVE LITTLE, IF ANY, NAME RECOGNITION. AS A RESULT, WE MAY BE UNABLE TO GENERATE REVENUES, WHICH WILL REDUCE THE VALUE OF YOUR INVESTMENT Because we are a new company with no sports nutritional products and we have not conducted advertising, there is little or no recognition of our name. As a result, consumers may search for sports nutritional products other than ours that have brand recognition in the market and we may be unable to generate sufficient revenues to meet our expenses or meet our business plan objectives, which will reduce the value of your investment. OUR OFFICERS AND DIRECTORS, ARE LOCATED IN ISRAEL. ANY ATTEMPT TO ENFORCE LIABILITIES UPON THEM UNDER THE U.S. SECURITIES AND BANKRUPTCY LAWS MAY BE DIFFICULT. Since our Officers and Directors, are located in Israel, any attempt to enforce liabilities upon such individual under the U.S. securities and bankruptcy laws may be difficult. In accordance with the Israeli Law on Enforcement of Foreign Judgments, 5718-1958, and subject to certain time limitations (the application to enforce the judgment must be made within five years of the date of judgment or such other period as might be agreed between Israel and the United States), an Israeli court may declare a foreign civil judgment enforceable if it finds that: ● the judgment was rendered by a court which was, according to the laws of the State in which the court is located, competent to render the judgment; ● the judgment may no longer be appealed; ● the obligation imposed by the judgment is enforceable according to the rules relating to the enforceability of judgments in Israel and the substance of the judgment is not contrary to public policy; and; ● the judgment is executory in the State in which it was given. An Israeli court will not declare a foreign judgment enforceable if: ● the judgment was obtained by fraud; ● There is a finding of lack of due process; ● the judgment was rendered by a court not competent to render it according to the laws of private international law in Israel; ● the judgment is in conflict with another judgment that was given in the same matter between the same parties and that is still valid; or ● the time the action was instituted in the foreign court, a suit in the same matter and between the same parties was pending before a court or tribunal in Israel. 11 In general, an obligation imposed by the judgment of a United States court is enforceable according to the rules relating to the enforceability of judgments in Israel, and a United States court is considered competent to render judgments according to the laws of private international law in Israel. Furthermore, Israeli courts may not adjudicate a claim based on a violation of U.S. securities laws if the court determines that Israel is not the most appropriate forum in which to bring such a claim. Even if an Israeli court agrees to hear such a claim, it may determine that Israeli law, not U.S. law, is applicable to the claim. If U.S. law is found to be applicable, the content of applicable U.S. law must be proven as a fact, which can be a time-consuming and costly process. Since our Directors and Officers do not reside in the United States it may be difficult for courts in the United States to obtain jurisdiction over our foreign assets or persons, and, as a result, it may be difficult or impossible for you to enforce judgments rendered against us or our Directors or Officers in United States courts. Thus, investing in us may pose a greater risk because should any situation arise in the future in which you have a cause of action against these persons or us, you may face potential difficulties in bringing lawsuits or, if successful, in collecting judgments against these persons or us. Risk Factors Related to the JOBS Act WE ARE AN ‘EMERGING GROWTH CONMPANY” AND WE INTENED TO TAKE ADVANTAGE OF REDUCED DISCLOSURE AND GOVERNANCE REQUIREMENTS APPLICABLE TO EMERGING GROWTH COMPANIES, WHICH COULD RESULT IN OUR STOCK BEING LESS ATTRACTIVE TO INVESTORS. We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act of 2012, which we refer to as the JOBS Act, and we intend to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we will rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. We expect to take advantage of these reporting exemptions until we are no longer an emerging growth company, which in certain circumstances could be for up to five years. THE COMPANY’S ELECTION TO TAKE ADVANTAGE OF THE JOBS ACT’S EXTENDED ACCOUNTING TRANSITION PERIOD MAY NOT MAKE ITS FINANCIAL STATEMENTS EASILY COMPARABLE TO OTHER COMPANIES Pursuant to the JOBS Act of 2012, as an emerging growth company the Company can elect to take advantage of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. The Company has elected take advantage of such extended transition period which means that when a standard is issued or revised and it has different application dates for public or private companies, the Company, as an emerging growth company, can adopt the standard for the private company. This may make comparison of the Company's financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible as possible different or revised standards may be used. 12 THE JOBS ACT WILL ALSO ALLOW THE COMPANY TO POSTPONE THE DATE BY WHICH IT MUST COMPLY WITH CERTAIN LAWS AND REGULATIONS INTENDED TO PROTECT INVESTORS AND REDUCE THE AMOUNT OF INFORMATION PROVIDED IN REPORTS FILED WITH THE SEC The JOBS Act is intended to reduce the regulatory burden on “emerging growth companies. The Company meets the definition of an emerging growth company and so long as it qualifies as an “emerging growth company,” it will, among other things: — be exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that its independent registered public accounting firm provide an attestation report on the effectiveness of its internal control over financial reporting. — be exempt from the “say on pay” provisions (requiring a non-binding shareholder vote to approve compensation of certain executive officers) and the “say on golden parachute” provisions (requiring a non-binding shareholder vote to approve golden parachute arrangements for certain executive officers in connection with mergers and certain other business combinations) of the Dodd-Frank Act and certain disclosure requirements of the Dodd-Frank Act relating to compensation of its chief executive officer; — be permitted to omit the detailed compensation discussion and analysis from proxy statements and reports filed under the Securities Exchange Act of 1934 and instead provide a reduced level of disclosure concerning executive compensation; and — be exempt from any rules that may be adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or a supplement to the auditor’s report on the financial statements The Company currently intends to take advantage of some or all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an “emerging growth company.” ITEM 2. PROPERTIES Our Principal Executive Offices We have a mailing address at 15ay St. #81704Beaverton, Oregon 97006-6018, our telephone is 855 222-1114.Except for the mail address and the use of a room at the premises of our President located at 7 Kaufman Street, Jerusalem, Israel for our operations in Israel, the Company does not own or rent any property. We expect that once our business is able to expand and we have the financial resources then we will seek additional rental locations for our operations, including in Israel. ITEM 3. LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our Company, nor of any proceedings that a governmental authority is contemplating against us. We know of no material proceedings to which any of our Directors, officers, affiliates, owner of record or beneficially of more than 5 percent of our voting securities or security holders is an adverse party or has a material interest adverse to our interest. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 13 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There is no established public trading market for our common equity; however, we are currently engaging a market maker to file an application with the Financial Industry Regulatory Authority (“FINRA”) to have our common stock quoted on the OTC Bulletin Board. Holders of our Common Shares As of February 19, 2014, there were 42 registered stockholders holding 1,032,428 common shares issued and outstanding. Dividends Since our inception, we have not declared nor paid any cash dividends on our capital stock and we do not anticipate paying any cash dividends in the foreseeable future. Our current policy is to retain any earnings in order to finance our operations. Our Board of Directors will determine future declarations and payments of dividends, if any, in light of the then-current conditions it deems relevant and in accordance with applicable corporate law. Securities Authorized for Issuance under Equity Compensation Plans We have no existing equity compensation plan. Recent Sales of Unregistered Securities; Use of Proceeds from Sale of Registered Securities During the fiscal year ended December 31, 2013, we sold 157,428 shares pursuant to our Registration statement. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended December 31, 2013, neither we nor any “affiliated purchaser,” as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 14 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We are a development-stage company, incorporated in the State of Delaware on November 17, 2011, as a for-profit company, and an established fiscal year of December 31. We have not yet generated or realized any revenues from business operations. Our auditor has issued a going concerned opinion. This means there is substantial doubt that we can continue as an on-going business for the next twelve (12) months unless we obtain additional capital to pay our bills. Accordingly, we must raise cash from sources other than our operations and our share sale pursuant to the registration statement in order to implement our marketing plan. In our management’s opinion, there is a market for a reasonably-priced sports nutritional supplements. Our registration went live on April 19, 2013. From inception through December 31, 2013, our business operations have primarily been focused on developing our business and researching the market. Through December 31, 2013, we have spent $26,431 related to corporate operations, registration of our shares and ordinary business expenses. We have not generated any revenue from business operations. All cash currently held by us is the result of the sale of common stock to our directors and officers and sales pursuant to our public offering. On December 7, 2011, the Corporation issued 875,000 shares of common stock to the two directors of the Corporation at a price of $0.016 per share, for $14,000, for initial capital (stock subscription receivable). The proceeds from this stock issuance were received on November 14, 2012. On September 3, 2013, the Corporation issued 157,428 registered shares of our common stock according to our effective registration statement at a price of $0.25 per share, for $39,357. As of the date of this periodic report, we have not yet fully implemented our business plan. We expect to continue to conduct required legal and regulatory research and create a detailed market plan in the1st quarter of 2014. We also expect to finalize our web-site by the 2nd Quarter of 2014. We expect to generate revenue from the sale of our sports nutritional supplements. To be successful, our company needs to accomplish the steps described above, in order to have a better understanding of the Market and then establish our Marketing strategies. Our company believes that the success of our business relies on the proper execution of the above described plan of operation. We do not plan to manufacture our product but rather to have as yet unidentified third party suppliers/partners provide us with the sports nutritional supplements under our trade name (or corporate name) and according to our business model. We expected that our product shall be sourced from multiple suppliers/ partners, which would allow us to possibly always have a supplier nearby our clients, resulting in faster delivery and fresher ingredients. We plan on establishing a commissioning policy for each supplier/partner. We expect that our suppliers will be able to deliver the products to our clients using their existing structure. If one or all of our suppliers can’t provide delivery service, we would have to hire a third party delivery company and, in this case, we would charge a delivery fee to our clients. In order to keep the delivery cost down, we intend to seek for several clients who live in the same area, so, more deliveries would be made at each time. Results of Operations For the twelve month period ended December 31, 2013, we had no revenue. Expenses for the period totaled $26,431 resulting in a net loss of $26,431 for the period. For the twelve months period ending December 31, 2012 we had no revenue and operating expenses of $42. Since inception (November 17, 2011) through December 31, 2013 we have had no revenue and total expenses of $26,473. The expenses for the twelve month period ending December 31, 2013 are mostly associated with professional fees, start-up costs and filing fees. 15 Capital Resources and Liquidity As of December 31, 2013 we hadtotal assets in the form of cash andcash equivalentsin the amount of$29,113 and current liabilities in the amount of $2,229. Our auditors have issued an explanatory note on our ability to continue as a going concern, meaning that there is substantial doubt if we can continue as an on-going business for the next twelve months unless we obtain additional capital. No substantial revenues are anticipated until we have completed the financing from our intended offering and implemented our plan of operations. Our only source for cash at this time is investments by others in our effective registration statement. We must raise additional cash to implement our strategy and stay in business. In the event of the failure to complete our financing we would need to seek capital from other resources such as debt financing, which may not even be available to us. Management believes that if subsequent private placements are successful, we will generate sales revenue within the following twelve months thereof. However, additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. We do not anticipate researching any further products or services other than the ones described in the business section above nor the purchase of any significant equipment. Thesports nutritional supplementsto be sold shall be provided by our suppliers and partners. Our company believes that, due to the fact that we have not implemented our business plan and have not generated any revenues yet, it is important to keep the focus on our business plan before starting researching for new products and services, depending on the results of our plan of operation We also do not expect any significant additions to the number of employees, as the company intends to hire third party consultants when necessary. The Company’s Officers and Directors, Yisrael Meir Fromer and our Secretary Malka Dahan-Asulin have indicated at this time that they may be willing to provide funds required to maintain the reporting status in the form of a non-secured loan for the next twelve months as the expenses are incurred if no other proceeds are obtained by the Company. However, there is no contract in place or written agreement securing this agreement. Management believes if the Company cannot maintain its reporting status with the SEC it will have to cease all efforts directed towards the Company. As such, any investment previously made would be lost in its entirety. Off-balance sheet arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect or change on the Company’s financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the Company is a party, under which the Company has (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. CRITICAL ACCOUNTING POLICIES Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make certain estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures of contingent assets and liabilities as of the date of the financial statements and during the applicable periods. We base these estimates on historical experience and on other factors that we believe are reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions and could have a material impact on our financial statements. Refer to Note 1 to the Financial Statements entitled “Summary of Significant Accounting Policies” included in this Annual Report for a discussion of accounting policies utilized by the Company. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA LOLLIPOP CORPORATION (A Development Stage Company) FINANCIAL STATEMENTS CONTENTS: Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2013 and 2012 F-3 Statement of Operations for the fiscal years ended December 31, 2013 and 2012, and for the period from November 17, 2011 (date of inception) to December 31, 2013 F-4 Statements of Stockholder's Equity for the period from November 17, 2011 (date of inception) to December 31, 2013 F-5 Statement of Cash Flows for the fiscal years ended December 31, 2013 and 2012, and for the period from November 17, 2011 (date of inception) to December 31, 2013 F-6 Notes to the Financial Statements F-7 F-1 REPORT OFTHE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Lollipop Corporation We have audited the accompanying balance sheets of Lollipop Corporation (“the Company”) as of December 31, 2013 and 2012, and the related statements of operations, changes in stockholders’ equity and cash flows for the years then ended and for the period from inception (November 17, 2011) through December 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lollipop Corporation as of December 31, 2013 and 2012, and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company is in the development stage, and has not established any source of revenue to cover its operating costs. As of December 31, 2013, the Company does not have sufficient working capital and cash resources to meet its planned business objectives. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan regarding these matters is also described in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Dov Weinstein & Co. C.P.A. (Isr) www.wcpa.co.il Jerusalem, Israel February 16, 2014 F-2 LOLLIPOP CORPORATION (A Development Stage Company) BALANCE SHEETS as of December 31, December 31, $ $ ASSETS Current Assets: Cash and cash equivalents TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities - Short-term borrowings from related party 25 Total Liabilities 25 Stockholders’ Equity Common stock, $0.0001 par value; 180,000,000 shares authorized; 1,032,428 shares issued and outstanding at December 31, 2013 and 875,000 at December 31, 2012 88 Additional paid-in capital Accumulated deficit during development stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY The accompanying notes are an integral part of these financial statements. F-3 LOLLIPOP CORPORATION (A Development Stage Company) STATEMENT OF OPERATIONS For the years ended From November 17, 2011 (Inception) to December 31, December 31, December 31, $ $ $ Revenue - - - Operating expenses: General and administrative: Filing fees - Franchise tax - Other costs 42 Professional fees Auditors fees - Escrow fees - Legal fees - Setup costs - Total operating expenses ) ) ) Net loss ) ) ) Loss per share - basic and diluted: Loss per share of common stock ) - Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. F-4 LOLLIPOP CORPORATION (A Development Stage Company) STATEMENT OF STOCKHOLDERS' EQUITY for the period of NOVEMBER 17, 2011 (INCEPTION) to DECEMBER 31, 2013 Common Stock Additional Paid In Accumulated Deficit During Development Stock Subscription Total Stockholders’ Shares Amount Capital Stage Receivable Equity $ Inception (November 17, 2011) - Common stock issued at $0.016 each for stock subscription receivable 88 - ) - Loss for the period - Balance at December 31, 2011 88 - ) - Repayment of stock subscription receivable - Loss for the year - - - ) - ) Balance at December 31, 2012 88 ) - Common stock issued at $0.25 each for cash 16 - - Loss for the year - - - ) - ) Balance at December 31, 2013 ) - The accompanying notes are an integral part of these financial statements. F-5 LOLLIPOP CORPORATION (A Development Stage Company) STATEMENT OF CASH FLOWS For the years ended Inception (November 17, 2011) through December 31, December 31, December 31, $ $ $ Cash Flows from Operating Activities Net loss ) ) ) Changes in operating assets and liabilities: Accounts payable and accrued expenses - Net cash used in operating activities ) ) ) Cash Flows from Investing Activities - - - Cash Flows from Financing Activities Proceeds from issuance of common stock Proceeds from short-term borrowings 25 Net cash provided by financing activities Movement in cash and cash equivalents Cash and cash equivalents at beginning of the period - - Cash and cash equivalents at end of the period The accompanying notes are an integral part of these financial statements. F-6 LOLLIPOP CORPORATION (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Lollipop Corporation is a Delaware corporation (the “Corporation”), incorporated under the laws of the State of Delaware on November 17, 2011. The Corporation is in the development stage as defined by Accounting Standards Codification 915 (ASC 915), “Accounting and Reporting by Development Stage Enterprises”, the Company is devoting substantially all of its efforts to development of business plans. The business plan of the Corporation is; the distribution of sports nutritional supplements. Basis of Presentation The Company maintains its accounting records on an accrual basis in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”). These financial statements are presented in US dollars. Fiscal Year End The Corporation has adopted a fiscal year end of December 31. Going concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. The Company has not established a source of revenue sufficient to cover operating costs. As of December 31, 2013, the Company has a loss from operations of $26,431 an accumulated deficit of $26,473 and has earned no revenues since inception. The Company intends to fund operations through equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital and other cash requirements for the year ending December 31, 2014. The ability of the Company to emerge from the development stage is dependent upon, among other things, obtaining additional financing to continue operations, and development of its business plan. In response to these problems, management intends to raise additional funds through public or private placement offerings. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts or revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The principal accounting policies are set out below, these policies have been consistently applied to the period presented, unless otherwise stated: Cash and cash equivalents Cash and equivalents include investments with initial maturities of three months or less. The Company maintains its cash balances at credit-worthy financial institutions that are insured by the Federal Deposit Insurance Corporation ("FDIC") up to $250,000. F-7 Property, Plant and Equipment The Company does not own any property, plant and equipment. Intellectual Properties The Company has adopted the provisions of ASC 350-50, Website Development Costs. All costs incurred during the planning phase of a website are expensed as research and development. Costs incurred in the development stage, including the purchase of a domain name, are capitalized and reviewed annually for impairment. Expenses subsequent to the launch will be expensed as research and development expenses. The Company will expense upgrades and revisions to its website as incurred. Once the website is available for use, the asset will be amortized over its useful life on a straight line basis, estimated to be 3 years, and is tested for impairment annually. Accounts payable and accrued expenses Accounts payable and accrued expenses are carried at amortized cost and represent liabilities for goods and services provided to the Company prior to the end of the financial year that are unpaid and arise when the Company becomes obliged to make future payments in respect of the purchase of these goods and services. Earnings per share The Company computes net loss per share in accordance with ASC 260, "Earnings Per Share" ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is calculated by dividing the profit or loss attributable to common shareholders of the Company by the weighted average number of common shares outstanding during the period. Diluted EPS is determined by adjusting the profit or loss attributable to common shareholders and the weighted average number of common shares outstanding for the effects of all potential dilutive common shares, which comprise options granted to employees. As at December 31, 2013, the Company had no potentially dilutive shares. Income taxes Income taxes are accounted for in accordance with ASC Topic 740, “Income Taxes.” Under the asset and liability method, deferred tax assets and liabilities are recognized for the future consequences of differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases (temporary differences). Deferred tax assets and liabilities are measured using tax rates expected to apply to taxable income in the years in which those temporary differences are recovered or settled. Valuation allowances for deferred tax assets are established when it is more likely than not that some portion or all of the deferred tax assets will not be realized. NOTE 3 – SHORT-TERM BORROWINGS FROM RELATED PARTY December 31, December 31, $ $ Balance sheets: Loan from related party 25 The above loan is unsecured, bears no interest and has no set terms of repayment. This loan is repayable on demand. F-8 NOTE 4 – STOCKHOLDER’S EQUITY Common Stock On December 7, 2011, the Corporation issued 875,000 shares of common stock to the two directors of the Corporation at a price of $0.016 per share, for $14,000, for initial capital (stock subscription receivable). The proceeds from this stock issuance was received on November 14, 2012. On September 3, 2013, the Corporation issued 157,428 shares of common stock to various stockholders at a price of $0.25 per share, for $39,357 (stock subscription receivable). The proceeds from this stock issuance was received in the Company's bank account on October 18, 2013 net of professional fees. NOTE 5 – INCOME TAXES The (benefit)/provision for income taxes for the years ended December 31, 2013 and 2012, was as follows (assuming a 15% effective tax rate): December 31, December 31, $ $ Current Tax Provision Federal- Taxable income Total current tax provision - Deferred Tax Provision Federal- Loss carry forwards 6 Change in valuation allowance ) (6 ) Total deferred tax provision - - The Corporation had deferred income tax assets as of December 31, 2013 and 2012, as follows: Loss carry forwards 6 Less - Valuation allowance ) (6 ) - - The Company provided a valuation allowance equal to the deferred income tax assets for period ended December 31, 2013 because it is not presently known whether future taxable income will be sufficient to utilize the loss carryforwards. As of December 31, 2013, the Company had approximately $26,473 in tax loss carryforwards that can be utilized future periods to reduce taxable income, and expire by the year 2033. The Company did not identify any material uncertain tax positions. The Company did not recognize any interest or penalties for unrecognized tax benefits. The federal income tax returns of the Company are subject to examination by the IRS, generally for three years after they are filed. F-9 NOTE 6 - FAIR VALUE MEASUREMENTS In September 2006, the FASB issued SFAS No. 157 “Fair Value Measurements”. The objective of SFAS 157 (ASC 820) is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 (ASC 820) defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 (ASC 820) applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The Company has various financial instruments that must be measured under the new fair value standard including: cash in bank. The Company currently does not have non-financial assets or non-financial liabilities that are required to be measured at fair value on a recurring basis. The Company’s financial assets and liabilities are measured using inputs from the three levels of the fair value hierarchy. The three levels are as follows: - Level 1: Quoted prices in active markets for identical instruments; - Level 2: Other significant observable inputs (including quoted prices in active markets for similar instruments); - Level 3: Significant unobservable inputs (including assumptions in determining the fair value of certain investments). Financial assets and liabilities carried at fair value and measured on a recurring basis are classified in the hierarchy as follows: Fair Value at December 31, 2013 Level 1 Level 2 Level 3 Total $ Cash and cash equivalents - - Total financial assets carried at fair value - - Fair Value at December 31, 2012 Level 1 Level 2 Level 3 Total $ Cash and cash equivalents - - Total financial assets carried at fair value - - F-10 NOTE 7 – RELATED PARTY TRANSACTIONS Details of transactions between the Corporation and related parties are disclosed below. The following entities have been identified as related parties: Mr. Yisrael Fromer Director and greater than 10% stockholder Ms. Malka Dahan-Asulin
